Citation Nr: 1125114	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  11-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to an increased rating for a left shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for entitlement to service connection for a left ankle disability; and denied an increased rating for a low back disability and a left shoulder disability.  In October 2009, the RO increased the Veteran's rating for a low back disability from 10 to 20 percent disabling, and increased the Veteran's rating for a left shoulder disability from 0 to 20 percent disabling, both effective September 9, 2008.  However, as the higher awards do not represent a total grant of benefits sought, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for bilateral arm numbness has been raised by the record, specifically, in statements submitted by the Veteran and his family, it was contended that the Veteran suffers from numbness and tingling in his arms and hands.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board notes that the issue of entitlement to a TDIU was denied in a July 2010 rating decision, which the Veteran did not appeal, and such issue was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran is unemployed due to his service-connected disabilities, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO declined to reopen the Veteran's claim for service connection for a left ankle disability.  The Veteran was notified of that decision and of his right to appeal but did not file a timely appeal.

2.  The evidence added to the record since the February 1990 decision is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for a left ankle disability, and is does not create a reasonable possibility of an allowance of the claim.

3.  Throughout the pendency of the appeal, the Veteran's left shoulder disability has been manifested by constant pain.  Range of motion testing has not been limited to 25 degrees from the side.  

4.  Throughout the pendency of the appeal, the Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  It has not been productive of incapacitating episodes of at least 4 weeks but less than 6 weeks within the any 12 month period, and ankylosis has not been shown. 

5.  Throughout the pendency of the appeal, the Veteran's low back disability has resulted in mild neurological manifestations of the left lower extremity. 

6.  Throughout the pendency of the appeal, the Veteran's low back disability has resulted in mild neurological manifestations of the right lower extremity. 


CONCLUSIONS OF LAW

1.  The February 1990 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  The evidence received since the February 1990 rating decision is not new and material to reopen the Veteran's claim for service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Throughout the pendency of the appeal, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, DCs 5201, 5203 (2010). 

4.  Throughout the pendency of the appeal, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2010).

5.  Throughout the pendency of the appeal, the criteria for a separate 10 percent rating for the neurological manifestations of the left lower extremity related to the Veteran's low back disability have been met.  38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2010).

6.  Throughout the pendency of the appeal, the criteria for a separate 10 percent rating for the neurological manifestations of the right lower extremity related to the Veteran's low back disability have been met.  38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a February 1990 decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability.  At the time, the RO determined that there was no evidence of a chronic ankle disability related to service.  The Veteran did not appeal that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 1990 decision is final because the Veteran did not file a timely appeal.

The claim of entitlement to service connection for a left ankle disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claim in September 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final RO decision consisted of the Veteran's service treatment records, two VA examinations, and the Veteran's own statements.  On June 1989 VA examination, the Veteran reported that he had injured his ankle while playing basketball in service.  He avoided moving his ankle in a full range of motion.  Physical examination was negative for an ankle disability.  On November 1989 VA examination, there was slight tenderness on the left anterior aspect of the ankle joint line.  The examiner determined that any residual ankle symptoms were related to the Veteran's reported pre-service ankle sprain, rather than to any injury or aggravation during service.  Based upon these VA examinations, particularly the November 1989 negative nexus to service, the claim was denied.

Additional evidence received since the 1990 denial include VA treatment records that do not reference ankle pain or problems, as well as statements made by the Veteran, his family, and friends, that he currently suffers from ankle pain.  

The Board finds that new and material evidence sufficient to reopen the claim has not been received.  First, the additionally submitted clinical records do not demonstrate any ongoing complaints of or treatment for a left ankle disability, nor do they show that the Veteran currently has a left ankle disability, one element required to substantiate the Veteran's claim.  Accordingly, the record does not include new evidence that creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2010).  Additionally, the Board finds that the new evidence is largely cumulative of the evidence considered at the time of the prior final decision because at that time, the RO had before it evidence the Veteran's contentions of injuring his ankle while in service, the service treatment records showing treatment for a sprained ankle in service, and VA examinations showing any current residuals.  The new evidence shows only that the Veteran has left ankle pain at times and that he claims that the disability did not preexist service and was incurred during service.  New evidence does not demonstrate that the Veteran has a left ankle disability that is directly, presumptively, or otherwise related to his military service.

Neither may the claim be reopened on the basis of the statements submitted by the Veteran.  The Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue.  Additionally, the Veteran has not stated that a medical professional has related his left ankle disability to his service.  In that regard, lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Although the Veteran has submitted new evidence that was not before the RO in 1990, the Board finds that the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for a left ankle disability is not reopened and the benefit sought on appeal remains denied.

Higher Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14  (2010).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2010). 

Left Shoulder Disability

The Veteran's left shoulder disability has been rated as 20 percent disabling under DC 5201.  DC 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a, DCs 5201. The Board finds that DC 5202, which pertains to dislocation of the scapulohumeral joint, is also applicable. 38 C.F.R. § 4.71a, DCs 5202. The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69 (2010). 

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from impairment of the humerus, clavicle or scapula, including dislocation of, nonunion of, or malunion of the scapula or clavicle.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a , DC 5200, 5203 (2010). 

Under DC 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Under Diagnostic Code 5202, for the minor arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 20 percent rating is assigned for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion (false flail joint) of the humerus.  A 70 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  Diagnostic Code 5202 also contemplates ratings for malunion of the humerus.

The Veteran has submitted numerous lay statements, as well as statements made by friends and family members, that his left shoulder disability causes him pain and limits his ability to function in a work setting and in completing his daily activities.  His left shoulder pain requires constant use of pain medication and also affects his ability to sleep.

On October 2009 VA examination, the Veteran reported that his left shoulder had become more painful, that he had increased loss of motion, and experienced intermittent numbness and tingling.  The pain had become sharp, constant, and stabbing.  He could not sleep on his left side.  He treated the pain with pain medication and anti-inflammatories.  He additionally reported pain, stiffness, decreased range of motion, and episodes of dislocation of the joint one to two times per year.  He denied locking or effusion of the joint.  Range of motion testing demonstrated flexion to 50 degrees, abduction to 50 degrees, internal rotation to 90 degrees, and external rotation to 30 degrees.  There was objective evidence of pain with motion.  There was no additional limitation of motion upon three repetitions of testing.  There was moderate apprehension in attempting a pitching position, indicating abnormal motion and guarding of movement.  The diagnosis was chronic left shoulder strain.  The disability had significant occupational effects due to his limited ability to lift and carry objects, reach overhead, and maintain stamina.  

VA treatment records reflect that in July 2010, the Veteran reported that motion of the shoulder was painful and it felt like his shoulder was unstable and weak.  He would also get paresthesias of the left upper extremity.  Physical examination showed a very well-developed shoulder girdle musculature without atrophy.  There was no evidence of shoulder instability on internal rotation, however, on external rotation the Veteran was apprehensive on full range of motion.  There was some tenderness at the glenohumeral joint.  There was no weakness with initiation of abduction in the internal or external rotation.  There was some nonspecific numbness in the upper extremity.  X-ray examination showed early arthritic changes to the left shoulder at the acromioclavicular joint.  The impression was possible instability versus rotator cuff pathology of the left shoulder.  An MRI was ordered.  

A December 2010 MRI showed a partial bursal surface tear at the insertion site of the supraspinatus tendon with additional abnormal fraying on the undersurface of the supraspinatus tendon.  Other tendons were all intact.  There was moderate to severe degenerative arthrosis noted by the prominent synovial hypertrophy present on the opposing joint surfaces with secondary moderate to severe narrowing of the supraspinatous outlet, with trace fluid present likely related to reactive bursitis.  Ligaments were grossly intact with tendinopathy of the intra-articular segment.

At his December 2010 hearing before a decision review officer, the Veteran reported that he could not reach overhead or stretch his arm out to the side.  If he tried to move his shoulder higher than 45 degrees he experienced shooting pain.  He had been told by his physician that he had a possible rotator cuff tear, but that his good muscular tone helped his shoulder be less disabling.  He had experienced previous shoulder dislocations back in the early 1980s.  Application of heat helped to ease his symptoms, though the pain was constant.  

In this case, although the Board is sympathetic to the Veteran's claim, a higher rating under the applicable criteria is not warranted.  There is no indication that the Veteran is limited in his ability to flex or abduct the left shoulder joint to 25 degrees from the side.  VA examination and the VA treatment records, along with the Veteran's own testimony, instead show that the Veteran was able to lift his arm to at least 45 degrees from the side.  Further,  although the Veteran at one point in time suffered from dislocations of the shoulder joint, there is no indication that he suffered from dislocations of the joint during the appeal period.  Finally, the Veteran does not contend, and the medical evidence does not demonstrate, that the Veteran's left shoulder disability results in ankylosis of the shoulder, or impairment of the humerus, clavicle, or scapula.  

With regard to the Veteran' moderate to severe left shoulder arthritis, the Board notes that because the Veteran is in receipt of a 20 percent rating that is based upon limitation of motion (DC 5201), a separate rating under DC 5003 is not for application.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  Accordingly, an increased rating for a left shoulder disability is not warranted.

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating for a left shoulder disability under the applicable shoulder and arm criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to loss of motion to 25 degrees or less on the left side or of ankylosis of the shoulder. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Finally, although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453, 54.  As the TDIU aspect of the Veteran's claims is being for remanded for further development, it is unnecessary to discuss this issue further at this time. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's left shoulder disability has warranted no more than a 20 percent rating throughout the pendency of the appeal.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Low Back Disability

The Veteran's lumbar spine disability (chronic lumbar strain, degenerative disease, and stenosis) has been rated 20 percent disabling under Diagnostic Code 5237 (lumbar strain) which is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010), DC 5237.  Other applicable diagnostic codes include 5238, spinal stenosis, 5242, degenerative arthritis, and 5243, which pertains to intevertebral disc syndrome. 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

VA treatment records reflect that in July 2008, the Veteran reported having had a flare-up of back pain for the previous six months.  He had occasional paresthesias into the left lower extremity and in both feet.  Extended walking and lifting caused severe pain.  Forward flexion ended 18 inches from the floor.  Extension was to 20 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 30 degrees.  Lower extremity examination showed symmetrical bilateral patellar and ankle deep tendon reflexes at +1.  Lower extremity dermatome testing showed an absent sensibility to light touch at the left lateral calf area.  The right lower extremity was intact to light touch and pinprick testing.  There was tenderness to palpation at the L5 level and over the sacroiliac joint.  The assessment was findings consistent with lumbar degenerative disc disease/degenerative joint disease with left radiculopathy.  In November 2008, the Veteran reported a worsening of back pain that radiated to his thigh.  There was positive straight leg testing, bilaterally, the left leg at 50 degrees, the right at 60 to 70 degrees.  Muscle strength was 5/5.  A January 2008 MRI was noted to show multilevel degenerative facet arthropathy/discopathy associated with disc bulge/protrusion with secondary canal stenosis and neural foramina narrowing most prominent at L4-L5.  The Veteran was prescribed an NSAID and muscle relaxer.  

On October 2009 VA examination, the Veteran reported that his low back pain had increased in intensity and frequency.  The pain was sharp and stabbing.  Minimal activity could cause significant pain.  There was a history of fatigue, decreased motion, stiffness, weakness, and muscle spasms.  The pain radiated into the sacroiliac region and into the lower extremities.  The radiating pain was "electrical," a stinging pain like the legs were asleep.  The Veteran reported having severe flare-ups that occurred on a weekly basis and lasted for up to two days.  Precipitating factors included prolonged walking, sitting, standing, or any attempts at exercise.  The flare-ups were alleviated by rest, analgesics, and heat and ice packs.  The Veteran reported that during a flare-up, he was essentially totally incapacitated.  Physical examination revealed normal posture, head position, and symmetry.  Gait was normal.  There was no abnormal spinal curvature.  Detailed motor examination showed normal movement against full resistance in the lower extremities.  Detailed sensory examination showed intact vibration and position sense testing, though pinprick and light touch testing was only1/2, bilaterally.  Reflex examination was normal, bilaterally.  Range of motion testing demonstrated forward flexion limited to 35 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  There was objective evidence of pain on the extremes of motion with evidence of guarding and grimacing.  There were no additional limitations after three repetitions of motion.  Lasegue's sign was positive, bilaterally.  The diagnosis was chronic lumbar strain.  

VA treatment records reflect that in October 2009, the Veteran reported that his back pain radiated to his bilateral legs.  The pain was becoming progressively worse.  Straight leg raising was positive, bilaterally, at 40 degrees on the right, and at 30 degrees on the left.  Records dated from November 2009 to January 2010 reflect a series of epidural injections administered for the relief of back pain.  In November 2009, the Veteran reported that his back pain was constant in the form of a dull ache.  He had numbness and burning that traveled from his low back to his toes, the left worse than the right.  Physical examination showed normal muscle strength.  The Veteran was generally stiff and guarded during the examination.  There was bilateral tenderness over the sacroiliac joint.  He wore a back brace and was shuffling as he walked.  Neurological examination showed deep tendon reflexes to be +1, bilaterally.  Sensation was grossly intact.  Straight leg raising was grossly positive, bilaterally.  In July 2010, the Veteran presented to the emergency room with a feeling of pressure over his bladder following epidural injection for back pain.  He was discharged with pain medication.  In August 2010, the Veteran's physician stated that he could only complete work with lifting under ten pounds.  An MRI completed in July 2010 was unchanged since last taken in July 2008.  In November 2010, the Veteran could not walk for a prolonged period of time due to back pain.  He had numbness in both legs.  Deep tendon reflexes were +2, bilaterally.  Straight leg raising was positive, bilaterally.  

At his December 2010 hearing before a decision review officer, the Veteran stated that that his back pain radiated to his lower extremities.  He was uncomfortable sitting during the hearing and requested to stand or move positions.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is not entitled to a higher rating based upon range of motion testing.  On October 2009 VA examination, the Veteran was shown to have range of motion of the lumbar spine limited to 35 degrees flexion. VA treatment records do not demonstrate any additional limitation of motion of the lumbar spine.  Accordingly, because it is not shown that the Veteran's lumbar spine is limited to 30 degrees or less, or that he suffers from favorable ankylosis of the entire spine, a higher rating is not warranted.  

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 20 percent based upon the diagnostic criteria pertaining to intevertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2010). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010). 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups that left him basically incapacitated, and has submitted a referral from his physician for six months of physical therapy, there is no evidence of any incapacitating episodes as defined by VA regulation.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a rating higher than 20 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, as was already discussed above, the medical evidence includes range of motion studies that do not demonstrate that motion is limited beyond the currently assigned 20 percent rating under the applicable general rating formula. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that the Veteran is entitled to separate, 10 percent ratings for mild incomplete paralysis of the sciatic nerve of the left and right lower extremities.  In so determining, the Board finds that throughout the pendency of the appeal, the Veteran has consistently reported experiencing numbness and tingling in his lower extremities, particularly his left thigh and both of his feet, that appeared to stem from flare-ups of back pain.  He reported these symptoms both in statements in support of his claim and to his VA physicians and on VA examination.  Moreover, objective medical evidence has demonstrated on numerous occasions that straight leg raising was positive, bilaterally, and that there was a loss of sensory feeling on testing, bilaterally.  In July 2008, dermatome testing showed absent sensibility to light touch in the left lateral calf area and diminished ankle deep tendon reflexes.  The diagnosis was lumbar degenerative disc disease with left radiculopathy.  On October 2009 VA examination, the Veteran reported an "electrical" stinging pain in both legs.  Pinprick and light touch testing was +1, bilaterally.  Lasegue's sign was positive, bilaterally.  In November 2009, neurological examination showed positive straight leg raising, bilaterally.  In July 2010, the Veteran reported bilateral sciatic symptoms, though left was greater than right.  He had a history of lower extremity complications related to his back pain.  Also of significance, MRI examination has demonstrated the presence of disc protrusion at L4-L5, L5-S1.  Because it appears that the Veteran suffers from radiating neurological symptoms in both lower extremities that has been medically linked to his low back disability, the Board finds that separate 10 percent ratings for neurological manifestations of the lower back disability in the right and left lower extremity is warranted.  However, the Board finds that a rating higher than 10 percent is not warranted in either extremity because the Veteran's symptoms have been predominately sensory in nature, with no evidence of muscle atrophy, and no evidence of los of reflexes or sensory disturbances more than mild in degree.  Moreover, the neurological symptoms have not been described as constant, but instead occur on flare-up.  

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating for a low back disability under the applicable spinal criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to loss of motion to less than 30 degrees of the spine or of favorable ankylosis of the entire spine.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Finally, although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453, 54.  As the TDIU aspect of the Veteran's claims is being for remanded for further development, it is unnecessary to discuss this issue further at this time. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's low back disability has warranted no more than a 20 percent rating throughout the pendency of the appeal.  Additionally, the Board finds that the Veteran is entitled to a separate 10 percent rating for the neurological manifestations of his low back disability, in both the left and the right lower extremity.  All reasonable doubt has been resolved in favor of the Veteran when deciding this claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in October 2008 and in March 2010; and rating decisions in March 2009 and in October 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to each of these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a left ankle disability is denied.

A rating in excess of 20 percent for a left shoulder disability is denied.

A rating in excess of 20 percent for a low back disability is denied.

A separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity is granted.

A separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is granted.



REMAND

Additional development is necessary prior to further disposition of the claim for TDIU.

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, it appears as though the Veteran is currently unemployed.  Additionally, the Veteran has contended that his service-connected orthopedic disabilities render him unemployable.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include obtaining any outstanding treatment records referable to his service-connected disabilities and securing an opinion as to the effect his service-connected disabilities

Additionally, VA treatment records suggest that the Veteran may have been evaluated for enrollment into VA's vocational rehabilitation program.  As such, it is unclear whether the Veteran is in receipt of such benefits.  Therefore, the Veteran's VA vocational rehabilitation folder should be associated with the claims file, if such exists. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records dated from January 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file, if such exists.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for an examination with an appropriate medical professional to obtain an opinion regarding the effect(s) of his service-connected disabilities, including but not limited to his left knee, left shoulder, and back disability, on his employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record. 

4.  Then, readjudicate the claim for TDIU rating.  Consider whether referral to the Director of the Compensation and Pension service for consideration on an extraschedular basis is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


